DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 7, and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for providing the membrane in front of the shock wave reflector (Fig. 9, element 57, and 92), does not reasonably provide enablement for an “acoustic pressure shock wave generator enclosed in a membrane”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The pressure shock generator is defined as element (63), which is not even near the membrane (57). The rejection applies to claims 6 and 15, and to claims 16-20 as this claims depend on claim 16.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 15 is incomplete as to how is the material floating on the fluid separated from the containment or tank; is the containment provided with an outlet to remove and collect the floating material?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cioanta et al (US 2014/0305877).  This claims are directed to an apparatus of claims 15-20, and  claims 1-14 to the .  
As to claim 16, the liquid media is also provided with a gas, and the shock waves are applied to both liquid and gas (see appatus orientation in the system (Fig.2, 17, and 28).  As to claims 17-20, the inlets and outlets are illustrated, in the case of using a tank as the containment, in Fig. 28). In this embodiment of Fig. 28, floating matter or solids can be discharge from conduit in the direction of (283), (paragraphs [0190]-[0192]).
As to claims 17 and 18, the outlets at the top and bottom of the container right side are illustrated in Fig. 28, discussed above.  As to claim 19, the inlet (280) is also illustrated at the left side of the container or containment; and additional outlet is provided at the top of the (281), the tank and the pressure shock generator(s) are connected to the tank (elements 45).  The apparatus as disclosed in this reference can be used for separation oil from produced water, a in the section referred above, in tank of Fig. 28.
As to claim 1, the use of the apparatus and the application of acoustic shock waves to floating matter separation from a liquid mixture containing water an oil, suspended substances, foams, etc. is also disclosed in this reference, and the position of the reflector partially submerged in water and the 
Limitations of claims 2-4 are covered by the discussion above.
As to claim 5, the position of the shock wave generator, generating waves horizontally is discussed above, although additional shock waves generator can be additionally provided in the tank (see figures 28, 24, 27, and fig. 3). 
As to claim 6, this reference does not teach enclosing the shock waves generator in a membrane; however, applicant also lack support for this embodiment, therefore the limitation is not considered part of the invention.
As to claims 7, 8, are covered by the discussion of the apparatus structure above.  
As to claims 9-11, the water collection from the bottom exit is illustrated in Fig. 28, bottom exit from the tank.
Claims 12-14 are covered by the discussion of claims 1-5 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  References cited include previous parent files and files to the same inventors and references previously cited in parent references and newly related art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M FORTUNA whose telephone number is (571)272-1141.  The examiner can normally be reached on 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Randhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANA M FORTUNA/Primary Examiner, Art Unit 1779